--------------------------------------------------------------------------------

Exhibit 10.5
 
Execution Version
 
First Amendment to the Second Lien Intercreditor Agreement


This First Amendment to Second Lien Intercreditor Agreement (this “Amendment”),
dated March 7, 2018, and entered into by and among Fifth Third Bank, an Ohio
banking corporation, as First Lien Collateral Agent (the “First Lien Collateral
Agent”), and Prospect Capital Corporation, a Maryland corporation, as Second
Lien Collateral Agent (the “Second Lien Collateral Agent”), and acknowledged by
Turning Point Brands, Inc., a Delaware corporation (the “Borrower”) and the
other Grantors (as defined below).


Recitals


A.            The First Lien Collateral Agent, the Second Lien Collateral Agent,
the Borrower and the other Grantors are parties to that certain Second Lien
Intercreditor Agreement dated as of February 17, 2017 (as amended, restated,
supplemented or otherwise modified, the “Intercreditor Agreement”).  Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Intercreditor Agreement.


B.            Concurrently with this Amendment, the Borrower, the Guarantors
party thereto, the lenders party thereto and the First Lien Collateral Agent
have entered into that certain Amended and Restated First Lien Credit Agreement,
dated as of the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified, replaced or Refinanced from time to time, in
each case in accordance herewith, the “First Lien Credit Agreement”).


C.            Concurrently with this Amendment, the Borrower, the Guarantors
party thereto, the lenders party thereto, the Second Lien Collateral Agent, and
the Administrative Sub-Agent have entered into that certain Amended and Restated
Second Lien Credit Agreement, dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified, replaced or Refinanced
from time to time, in each case in accordance herewith, the “Second Lien Loan
Agreement” and together with the First Lien Credit Agreement, the “Agreements”).


D.            As a condition to entering into the Agreements, the Borrower, the
other Grantors, the First Lien Collateral Agent and the Second Lien Collateral
Agent have agreed to make certain amendments to the Intercreditor Agreement on
the terms and conditions set forth in this Amendment.


Section 1.             Amendments to the Intercreditor Agreement. 


Upon the satisfaction of the conditions precedent set forth in Section 3 below,
the Intercreditor Agreement shall be and hereby is amended as of the date hereof
as follows:


1.1.          The preamble to the Intercreditor Agreement is hereby amended in
its entirety to read as follows:
 

--------------------------------------------------------------------------------

This Second Lien Intercreditor Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of February 17, 2017 and entered into by and among Fifth
Third Bank, an Ohio banking corporation, in its capacity as administrative agent
under the First Lien Credit Agreement for the First Lien Claimholders (in such
capacity and together with its successors from time to time in such capacity,
the “First Lien Collateral Agent”), Prospect Capital Corporation, a Maryland
corporation, in its capacity as administrative agent under the Second Lien Loan
Agreement for the Second Lien Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Second Lien Collateral
Agent”), and acknowledged and agreed to by Turning Point Brands, Inc., a
Delaware corporation (the “Borrower”), and the other Grantors (as defined
below).  Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.


1.2.          The definitions of “Borrower”, “First Lien Cap Amount”, and
“Second Lien Cap Amount” appearing in Section 1.1 of the Intercreditor Agreement
shall be amended and restated to read in their entireties as follows:


“Borrower” has the meaning set forth in the preamble to this Agreement.


“First Lien Cap Amount” means, as of any date of determination, regardless of
whether the First Lien Credit Agreement is in effect on such date, the sum of
(a) 115% of (x) $210,000,000 plus (y) the aggregate principal amount of
Incremental Facilities (as defined in the First Lien Credit Agreement and
determined without giving effect to any amendments, waivers of, or consents to
the conditions to borrowing or amounts to be borrowed, thereunder) minus (b) the
aggregate amount of permanent reductions in revolving loan commitments
(excluding any automatic reductions resulting from an Insolvency or Liquidation
Proceeding) and repayments and prepayments of principal of term loans that are
First Lien Obligations (excluding any (x) voluntary prepayments of First Lien
Obligations, except to the extent such prepayments reduce scheduled payments or
mandatory prepayments otherwise due under the First Lien Credit Agreement and
(y) such repayments resulting from (i) a Refinancing of such Obligations or (ii)
a “roll up” of such Obligations in connection with a DIP Financing, in each
case, in accordance with the terms of this Agreement).  For the avoidance of
doubt, the First Lien Cap Amount shall apply only to principal with respect to
the Loans (including, for the avoidance of doubt, any Incremental Facilities (as
such term is defined in the First Lien Credit Agreement)) made and Letters of
Credit issued under the First Lien Credit Agreement and shall not include any
First Lien Obligations related to Hedging Liability or Bank Product Liability.
 
2

--------------------------------------------------------------------------------

“Second Lien Cap Amount” means, as of any date of determination, regardless of
whether the Second Lien Loan Agreement is in effect on such date, the sum of (a)
115% of $40,000,000 minus (b) the aggregate amount of repayments and prepayments
of principal of term loans that are Second Lien Obligations (excluding any (x)
voluntary prepayments of Second Lien Obligations, except to the extent such
prepayments reduce scheduled payments or mandatory prepayments otherwise due
under the Second Lien Credit Agreement and (y) any such repayments resulting
from (i) a Refinancing of such Obligations or (ii) a “roll up” of such
Obligations in connection with a DIP Financing, in each case, in accordance with
the terms of this Agreement).


1.3.          The Intercreditor Agreement shall be amended to replace each
reference to the phrases “the Borrowers”, “either Borrower”, “each Borrower”,
“applicable Borrower”, and “such Borrower” appearing therein with the phrase
“the Borrower”.


Section 2.             Reaffirmation, Acknowledgment, and Agreement.


The First Lien Collateral Agent and Second Lien Collateral Agent reaffirm,
acknowledge, and agree that, notwithstanding any modifications to the First Lien
Loan Documents or the Second Lien Loan Documents on or prior to the date hereof,
the Intercreditor Agreement continues in full force and effect in accordance
with its original terms, except as amended hereby, including, without
limitation, the Liens securing the Obligations pursuant to the Agreements and
the Collateral Documents remaining subject thereto, and the rights, interests,
agreements, and obligations of the First Lien Collateral Agent, the Second Lien
Collateral Agent, the First Lien Claimholders, and the Second Lien Claimholders
under the Intercreditor Agreement, as amended hereby, remaining in full force
and effect.


Section 3.             Conditions Precedent.


This Amendment shall be subject to the satisfaction of all of the following
conditions precedent:


3.1.          The First Lien Collateral Agent, the Second Lien Collateral Agent,
the Borrower and the other Grantors shall have executed and delivered this
Amendment.


3.2.          Each condition precedent set forth in Section 3.2 of the First
Lien Credit Agreement shall have been satisfied in a manner reasonably
satisfactory to the First Lien Collateral Agent.


3.3.          Each condition precedent set forth in Section 3 of the Second Lien
Loan Agreement shall have been satisfied in a manner reasonably satisfactory to
the Second Lien Collateral Agent.
 
3

--------------------------------------------------------------------------------

Section 4.             Miscellaneous.


4.1.          Reference to this specific Amendment need not be made in the
Intercreditor Agreement, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the First Lien Loan Documents or the Second
Lien Loan Documents, any reference in any of such items to the Intercreditor
Agreement being sufficient to refer to the Intercreditor Agreement as amended
hereby.


4.2.          The Borrower agrees to pay on demand all reasonable and documented
costs and expenses of or incurred by the First Lien Collateral Agent and the
Second Lien Collateral Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment promptly after a written invoice has
been provided to the Borrower therefor, including reasonable and documented fees
and expenses of counsel for the First Lien Collateral Agent and the Second Lien
Collateral Agent.


4.3.          Section 1.2 of the Intercreditor Agreement (“Terms Generally”),
Section 8.1 of the Intercreditor Agreement (“Integration/Conflicts”), Section
8.2 of the Intercreditor Agreement (“Effectiveness; Continuing Nature of this
Agreement; Severability”), Section 8.3 of the Intercreditor Agreement
(“Amendments; Waivers”), Section 8.9 of the Intercreditor Agreement (“Submission
to Jurisdiction; Certain Waivers”), Section 8.10 of the Intercreditor Agreement
(“Waiver of Jury Trial”), Section 8.11 of the Intercreditor Agreement
(“Notices”), Section 8.13 of the Intercreditor Agreement (“Applicable Law),
Section 8.14 of the Intercreditor Agreement (“Binding on Successors and
Assigns”), Section 8.15 of the Intercreditor Agreement (“Section Headings”), and
Section 8.16 of the Intercreditor Agreement (“Counterparts”) are hereby
incorporated herein by reference, and shall apply to this Amendment mutatis
mutandis as if fully set forth herein.
 
 [Signature Page to Follow]
 
4

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this First Amendment to
Second Lien Intercreditor Agreement as of the date first written above.
 
 
Fifth Third Bank, an Ohio banking corporation, as First Lien Collateral Agent
   




 
By:
 /s/ Matt Ward
   
Name:
Matt Ward    
Title:
VP

            

 
Notice address:
     
Fifth Third Bank
 
Fifth Third Center
 
38 Fountain Square Plaza
 
Cincinnati, Ohio  45263
 
Attention: Loan Syndications/Judy Huls
 
Telephone: (513) 534 4224
 
Facsimile: (513) 534 0875
 
Email: judy.huls@53.com

 
[Signature Page to First Amendment to Second Lien Intercreditor Agreement
(Turning Point Brands)]
 

--------------------------------------------------------------------------------

 
 
Prospect Capital Corporation, a Maryland corporation, as Second Lien Collateral
Agent

 



 
By:
 /s/ M. Grier Eliasek
   
Name:
M. Grier Eliasek    
Title:
President and Chief Operating Officer

 

 
Notice address:
         
Prospect Capital Corporation10 East 40th Street, 42nd Floor New York, New York
10016
 
Attention:
General Counsel and David Moszer    
Facsimile:
(212) 443-9652
   
Email:
fax@prospectstreet.com
   
 
pl@prospectstreet.com
   
 
pacct@prospectstreet.com
   
 
dmoszer@prospectstreet.com
   
 
grier@prospectstreet.com
   
 
jbarry@prospectstreet.com
         
With copies (which shall not constitute notice) to:
       
Proskauer Rose LLP
   
One International Place
   
Boston, Massachusetts 02110
   
Attention:
Stephen A. Boyko
   
Facsimile:
(617) 526-9899
   
E-mail:
sboyko@proskauer.com
 

 
[Signature Page to First Amendment to Second Lien Intercreditor Agreement
(Turning Point Brands)]
 

--------------------------------------------------------------------------------

Acknowledged and Agreed:
     
Borrower:
     
Turning Point Brands, Inc.
 

 
By:
/s/ Mark A.Stegeman 
Name:
Mark A. Stegeman
 
Title: 
Senior Vice President and Chief Financial Officer

 
Notice Address:
     
Turning Point Brands, Inc.
 
5201 Interchange Way
 
Louisville, Kentucky 40229
 
Attention:  General Counsel, c/o James Dobbins
 
Telephone No.: 502-774-9267
 
Facsimile No.: 502-774-9275
 
E-mail:  jdobbins@natcinc.net
 

 
[Signature Page to First Amendment to Second Lien Intercreditor Agreement]
 

--------------------------------------------------------------------------------

Grantors:
 
North Atlantic Trading Company, Inc.
Intrepid Brands, LLC
National Tobacco Company, L.P.
National Tobacco Finance, LLC
North Atlantic Operating Company, Inc.
North Atlantic Cigarette Company, Inc.
RBJ Sales, Inc.
Turning Point Brands, LLC
Vapor Beast LLC
Vapor Shark, LLC
Vapor Shark Miami, LLC
Vapor Shark Hallandale, LLC
Vapor Shark Kendall, LLC
Vapor Shark Pinecrest, LLC
Vapor Shark Palmetto Bay, LLC
Vapor Shark Flagami, LLC
Vapor Shark Coral Springs, LLC



By:
/s/ Mark A. Stegeman
  Name:
Mark A. Stegeman
  Title:
Senior Vice President and Chief Financial Officer



Notice Address:
 
Turning Point Brands, Inc.
5201 Interchange Way
Louisville, Kentucky 40229
Attention:  General Counsel, c/o James Dobbins
Telephone No.: 502-774-9267
Facsimile No.: 502-774-9275
E-mail:  jdobbins@natcinc.net

 
[Signature Page to First Amendment to Second Lien Intercreditor Agreement
(Turning Point Brands)]
 
 

--------------------------------------------------------------------------------